Exhibit 10.2

PHILLIPS-VAN HEUSEN CORPORATION




SCHEDULE OF NON-MANAGEMENT DIRECTORS’ FEES




EFFECTIVE JUNE 19, 2007







BOARD




Annual retainer

$40,000

 

Meeting fee

$2,000

If attended in person

Plus expenses

 

$1,000

If telephonic or director participates by phone

Equity Award – Restricted Stock Units

2,000 shares

 

Presiding director fee*

$15,000

 




*  This fee, which is in addition to all the foregoing and any applicable
amounts for Committee service, was approved on September 27, 2007 and is
retroactive to June 19, 2007.




AUDIT COMMITTEE




Fee to chair

$10,000

 

Meeting fee

$2,500

If attended in person

Plus expenses

 

$1,250

If telephonic or director participates by phone







COMPENSATION COMMITTEE




Fee to chair

$5,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone







NOMINATING & GOVERNANCE COMMITTEE




Fee to chair

$5,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone






